Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections:
Claim:
The specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described (37 CFR 1.1025).
The claim must be amended to conform to the formal terms noted above:
--The ornamental design for a tool for application of medical products as shown and described.—


Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling for the following reasons:
The lines/shapes noted within the gray area below (labeled “A”) and the lines noted as “B” and “C”, the exact shape and appearance of which cannot be understood in the absence of corroborating views to fully describe the three-dimensional appearance of said element  (e.g. one or more attributes such depth, curvature, angle, placement, etc. are unknown).  

    PNG
    media_image1.png
    351
    675
    media_image1.png
    Greyscale

 
Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of additional views of those elements/structures after filing may comprise new matter (37 CFR 1.152 (II)).   

NOTE: The lines that create the internal opening and slot are enabled by the top view (1.4) and should remain as solid lines.

It is therefore suggested that elements noted above be disclaimed in all views. See Hague Administrative Instructions Sections 403(a)(i) and (ii).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all 

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required of all counsel, regardless of their authorized status in front of The Hague or other Contracting Party. Applicant should complete and place in the case file (via the EFS-web system or postal mailing) form PTO-SB0080 which may be downloaded at https://www.uspto.gov/web/forms/sb0080.pdf
Pro se applicants may communicate directly with examiner by telephone or email communication. However, for attorneys representing applicants please note the following:
•    Attorneys must be registered to practice in front of the USPTO, and have a current registration number before any merits of the case may be discussed.
•    The case file must contain a Power of Attorney that designates the attorney or registered law firm that authorizes communication on behalf of the applicant in this application (use form SB0080).
•    Without the above the examiner may only provide case status information (time frame for examination, procedural questions, and general USPTO practice questions).

When Responding to Official USPTO Correspondence

The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•    Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
•    Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•    Facsimile to the USPTO's Official Fax Number (571-273-8300)
•    Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is rejected under 35 USC § 112(a) and (b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to 
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)
 
/CALVIN E VANSANT/Examiner, Art Unit 2915